 

AMENDMENT NO. 2 dated as of April 28, 2006 (this “Amendment”) to the Three-Year
Term Loan Agreement (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) dated as of September 28, 2005, among LAKESIDE
FARM INDUSTRIES LTD., an Alberta corporation (the “Borrower”); TYSON FOODS,
INC., a Delaware corporation (the “Guarantor”); the LENDERS party thereto;
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH; as administrative agent (the
“Administrative Agent”); MERRILL LYNCH CAPITAL CANADA INC., as syndication
agent; and RABOBANK NEDERLAND CANADIAN BRANCH and BNP PARIBAS (CANADA), as
documentation agents.

 

A. Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Term Loan Agreement.

B. Each of the Guarantor and the Borrower has requested that the Lenders amend
certain provisions of the Term Loan Agreement. The Majority Lenders are willing
to agree to such amendments on the terms and subject to the conditions set forth
herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments.

(a) The definition of “Applicable Rate” in Section 1.01 of the Term Loan
Agreement is hereby amended to read as follows:

““Applicable Rate” means, for any day, with respect to any Reference Rate Loan,
Canadian Prime Rate Loan or Eurodollar Loan, or with respect to the B/A Drawing
Rate, as the case may be, the applicable rate per annum set forth below under
the caption “Reference Rate Spread”, Canadian Prime Rate Spread, “Eurodollar
Spread” or “B/A Drawing Rate”, as the case may be, based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:

 

 



 

 

 

Index Debt Ratings:

Reference Rate/
Canadian Prime Rate Spread

Eurodollar
Spread and B/A Drawing Rate

Category 1
Greater than or equal
to A3 / A-

0.000%

0.400%

Category 2
Baa1 / BBB+

0.000%

0.500%

Category 3
Baa2 / BBB

0.000%

0.600%

Category 4
Baa3 / BBB-

0.000%

0.750%

Category 5
Ba1 / BB+

0.000%

1.000%

Category 6
Less than Ba1 / BB+

0.250%

1.250%

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 6; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless the ratings differ by two or more
Categories, in which case the Applicable Rate shall be based on the Category one
level below that corresponding to the higher rating; and (c) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first publicly announced by Moody’s or S&P. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.”

(b) Section 7.13 of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

 

 



 

 

“SECTION 7.13. Leverage Ratio. The Guarantor shall not permit the Leverage Ratio
at any time during any of the periods set forth below to exceed the ratio set
forth opposite such period:

Period

Ratio

 

Third Quarter and Fourth Quarter of Fiscal Year 2006

 

and First Quarter and Second Quarter of Fiscal Year 2007

4.75:1.00

Third Quarter and Fourth Quarter of Fiscal Year 2007

4.50:1.00

First Quarter and Second Quarter of Fiscal Year 2008

4.25:1.00

Third Quarter and Fourth Quarter of Fiscal Year 2008

3.75:1.00

First Quarter of Fiscal Year 2009 and Thereafter

3.25:1.00

 

(c) Section 7.14 of the Credit Agreement is hereby amended to read in its
entirety as follows:

“SECTION 7.14. Interest Expense Coverage Ratio. The Guarantor shall not permit
the ratio of Consolidated EBITDA to Consolidated Interest Expense for any period
of four consecutive fiscal quarters to be less than 3.00:1.00.”

 

SECTION 2. Representations and Warranties. Each of the Guarantor and the
Borrower represents and warrants to each of the Lenders and the Administrative
Agent that, after giving effect to this Amendment:

(a) the representations and warranties set forth in Article IV of the Term Loan
Agreement are true and correct in all material respects with the same effect as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate solely to an earlier date;

(b) each of the Guarantor and the Borrower is in compliance with the covenants
set forth in Article VI and Article VII of the Term Loan Agreement as of the
date hereof; and

(c) no Event of Default or Default has occurred and is continuing.

SECTION 3. Effectiveness. This Amendment shall become effective on the date (the
“Effective Date”) the Administrative Agent shall have received duly executed
counterparts hereof which, when taken together, bear the authorized signatures
of the Borrower, the Guarantor, the Administrative Agent and the Majority
Lenders.

SECTION 4. Amendment Fee. The Guarantor agrees to pay on the Effective Date to
the Administrative Agent, for the account of each Lender that executes and
delivers this Amendment at or prior to 3:00 p.m., New York City time, on April
28, 2006 (the “Signing Date”), an amendment fee (the “Amendment Fee”) in an
amount equal to 0.075% of the Commitment of such Lender, whether used or unused,
on the Signing Date. All fees shall be payable in immediately available funds
and shall not be refundable.

 

 

 



 

 

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders, the Syndication Agent, the Documentation Agent or the
Co-Documentation Agents under the Term Loan Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Term
Loan Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Guarantor or the Borrower to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Term Loan
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Term Loan Agreement specifically referred to herein. This Amendment shall
constitute a “Loan Document” for all purposes of the Term Loan Agreement and the
other Loan Documents. As used therein, the terms “Agreement”, “herein”,
“hereunder”, “hereto”, “hereof” and words of similar import shall, unless the
context otherwise requires, refer to the Term Loan Agreement as modified hereby.

SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF SAID STATE WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[signature pages follow]

 

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

LAKESIDE FARM INDUSTRIES LTD.,

 

 

 

By:

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: SVP Finance & Treasurer

 

TYSON FOODS, INC.,

 

 

By:

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: SVP Finance & Treasurer

 

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, individually and as

Administrative Agent,

 

 

By:

/s/ Christine Chan

 

Name: Christine Chan

 

Title: Vice President

 

 

 



 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

Bank of America, N.A. (Canada Branch)

 

 

 

 

by:

/s/ Medina Sales de Andrade

Name:

Medina Sales de Andrade

Title:

Assistant Vice President

 

 

by:

 

Name:

 

Title:

 

 

 

 

 

*For Lenders requiring a second signature line.

 



 

[[NYCORP:2597893v3:3678D:04/24/06--12:20 p]]

 



 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

The Bank of Nova Scotia

 

 

 

 

by:

/s/ Dana Maloney

Name:

Dana Maloney

Title:

Managing Director

 

 

by:

 

Name:

 

Title:

 

 

 

 

 

*For Lenders requiring a second signature line.

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

BNP Paribas (Canada)

 

 

 

 

by:

/s/ Don R. Lee

Name:

Don R. Lee

Title:

Managing Director, Corporate Banking

 

 

by:

/s/ Colin Dickinson

Name:

Colin Dickinson

Title:

Director, Corporate Banking

 

 

 

 

*For Lenders requiring a second signature line.

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

CITIBANK, N.A., CANADIAN BRANCH

 

 

 

 

by:

/s/ N. S.

Name:

 

Title:

 

 

 

by:

 

Name:

 

Title:

 

 

 

 

 

*For Lenders requiring a second signature line.

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

HSBC BANK USA, NA

 

 

 

 

by:

/s/ Robert J. Devir

Name:

Robert J. Devir

Title:

Senior Vice President

 

 

by:

 

Name:

 

Title:

 

 

 

 

 

*For Lenders requiring a second signature line.

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

Merrill Lynch Capital Canada Inc:

 

 

 

 

by:

/s/ Marcelo Cosma

Name:

Marcelo Cosma

Title:

Vice President

 

 

by:

 

Name:

 

Title:

 

 

 

 

 

*For Lenders requiring a second signature line.

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

Mizuho Corporate Bank (Canada)

 

 

 

 

by:

/s/ Campbell McLeish

Name:

Campbell McLeish

Title:

Senior Vice President

 

 

by:

 

Name:

 

Title:

 

 

 

 

 

*For Lenders requiring a second signature line.

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

Morgan Stanley Senior Funding (Nova Scotia), Inc.

 

 

 

 

by:

/s/ Daniel Twenge

Name:

Daniel Twenge

Title:

Vice President

 

 

by:

 

Name:

 

Title:

 

 

 

 

 

*For Lenders requiring a second signature line.

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

Rabobank Nederland, Canadian Branch

 

 

 

 

by:

/s/ Andrew Chewpa

Name:

Andrew Chewpa

Title:

Executive Director

 

 

by:

/s/ David L. Streeter

Name:

David L. Streeter

Title:

Executive Director

 

 

 

 

*For Lenders requiring a second signature line.

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

U.S. Bank National Association Canada Branch

 

 

 

 

by:

/s/ Kevin Jephcott

Name:

Kevin Jephcott

Title:

Principal Officer

 

 

by:

 

Name:

 

Title:

 

 

 

 

 

*For Lenders requiring a second signature line.

 



 

 



 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF APRIL 28, 2006 TO THE LAKESIDE
FARM INDUSTRIES LTD. THREE-YEAR TERM LOAN AGREEMENT DATED AS OF SEPTEMBER 28,
2005

 

 

LENDER:

Wachovia Capital Finance Corporation (Canada)

 

 

 

 

by:

/s/ Enza Agosta

Name:

Enza Agosta

Title:

Vice President, Wachovia Capital Finance

 

Corporation (Canada)

 

 

by:

 

Name:

 

Title:

 

 

 

 

 

*For Lenders requiring a second signature line.

 

 

 

 

 

 